Citation Nr: 1003742	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the appellant has legal entitlement to 
compensation benefits administered by the Department of 
Veterans Affairs.

2.  Whether the appellant has legal entitlement to pension 
benefits administered by the Department of Veterans Affairs.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The appellant had service in the Air National Guard, to 
include initial active duty for training from September 1996 
to December 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In this decision, the RO found that the 
appellant did not have service that qualified for 
compensation or pension benefits.  The appellant's 
disagreement with this decision led to this appeal.


REMAND

In this case, the appellant has filed a claim for service 
connection for psychiatric disability.  The appellant has 
specifically claimed service connection for posttraumatic 
stress disorder (PTSD), an anxiety disorder, and 
schizophrenia.  The claims file contains medical documents 
that record various psychiatric diagnoses.  The appellant has 
also filed for pension benefits.

In the December 2006 decision, the RO denied the claims.  The 
RO denied the claim for compensation benefits on the basis 
that the appellant did not have any active service and denied 
the claim for pension benefits on the finding that the 
appellant did have the required type of active service.

VA regulations, however, provide that active service includes 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred in or aggravated in line of duty. 38 
C.F.R. § 3.6(a).  In this case, the claims file contains a DD 
Form 214 showing active duty for training for over a 90 day 
period.  Thus, if a claimed psychiatric disorder is found to 
have been incurred or aggravated in the line of duty during 
active duty for training, this period of time becomes 
characterized as active service.  Thus, although the claims 
file indicates that the appellant did not have any full-time 
active duty, the appellant's active duty for training can 
provide a basis for service connection, if a claimed 
psychiatric disorder is found to be attributable to this 
service.

Therefore, whether the appellant has legal entitlement to 
compensation benefits is dependent upon whether the 
underlying claim for service connection is substantiated.  
This claim requires additional development.  The claim for 
compensation benefits must be returned in order to 
readjudicate the claim with consideration of the underlying 
merits of the claim.  That is, it must be determined whether 
the appellant has a psychiatric disorder, to include under 
the diagnoses PTSD, an anxiety disorder, and schizophrenia, 
that is attributable to the appellant's active duty for 
training.

Regarding legal entitlement to pension benefits, the 
adjudication of this claim is affected by the outcome of the 
appeal for compensation benefits.  If the remanded claim of 
legal entitlement to compensation benefits is substantiated, 
this will affect the characterization of the appellant's Air 
National Guard service, and thus, affect the consideration of 
whether the appellant had the requisite service for 
entitlement to pension benefits.  Thus, the Board finds that 
the pension claim is inextricably intertwined with the 
remanded compensation claim, and thus, adjudication of the 
pension claim must be deferred.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the appellant will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The AMC/RO must reconsider the claim 
of legal entitlement to compensation 
benefits.  This reconsideration will 
require the AMC/RO to fully develop the 
underlying claim for service-connection 
for a psychiatric disability, to include 
PTSD, an anxiety disorder, and 
schizophrenia, based on the appellant's 
active duty for training.  All proper 
notice and assistance must be provided to 
the appellant.  

2.  Thereafter, the AMC/RO should 
readjudicate the claim of legal 
entitlement to pension benefits.  All 
proper notice and assistance must be 
provided to the appellant.  

If either benefit sought is not granted, the appellant and 
his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


